Exhibit EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 27, 2008, is by and among Castle Creek Capital, L.L.C a California limited liability company (the “Company”), First Chicago Bancorp, a Delaware corporation (“FCB”), White River Capital, Inc., an Indiana corporation (“WRC”), and Mark R. Ruh, an individual residing in California (“Executive”). WHEREAS, Executive has served as the President and Chief Operating Officer of WRC since December, 2004 and is a Vice President of the Company; and WHEREAS, WRC has entered into an Agreement and Plan of Merger with FCB, dated as of the date of this Agreement (the “Merger Agreement”), whereby, at the Effective Time (as defined in the Merger Agreement) (i) FCB will be merged with and into WRC (the “Merger”), and (ii) the separate corporate existence of FCB will thereupon cease and WRC will be the surviving corporation in the Merger; and WHEREAS, Executive is an integral part of the management of the Company, and the parties hereto believe that it is critical to the continued success of WRC, and to the ultimate success of the Merger that Executive continue to be employed with the Company after the Merger as its Executive Vice President for a one year period, and Executive wishes to accept such employment on the terms set forth below, effective from and after the consummation of the Merger (the “Effective Date”). NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties hereby agree as follows: 1.Effectiveness.This Agreement shall be effective as of the Effective Date (other than with respect to the covenants set forth in the immediately following sentence, which shall be effective immediately) conditioned upon the consummation of the Merger; in the event the Merger does not occur for any reason before the date the Merger Agreement terminates in accordance with its terms, this Agreement shall terminate, and shall be of no further force or effect.Provided that the Effective Date is no later than December 31, 2008, from and after the date of this Agreement and continuing until the Effective Date, Executive agrees not to terminate his employment with the Company or WRC on or prior to the Effective Date unless Good Reason exists, and the Company and WRC agrees not to take any actions that would constitute Good Reason for Executive to terminate his employment, and not to otherwise terminate the employment ofExecutive for any reason (other than for theft or embezzlement against the Company or WRC, after notice to FCB and a reasonable opportunity for FCB to make inquiry into the matter and respond) on or prior to the Effective Date.As of the Effective Date, this Agreement shall supersede any other agreement or understanding Executive has with respect to his employment with the Company, and the terms and conditions of Executive’s employment with the Company shall be governed only by this Agreement.Executive hereby agrees that he shall not be paid any amounts, nor shall Executive be provided with any benefits or other compensation of any kind (including any acceleration of compensation or benefits) in connection with, or from and after, the Merger (including in connection with any subsequent termination of employment or vesting date that occurs from and after the Merger) other than as set forth in this Agreement.The parties hereto represent, acknowledge and agree that the payments to be provided to Executive from and after the Effective Date under the terms and conditions of this Agreement represent reasonable compensation to Executive in exchange for the personal services to be rendered by Executive for periods from and after the Merger. 2.Definitions.The terms defined in this Section 2 shall have the respective meanings indicated below for all purposes of this Agreement. (a)Affiliate.“Affiliate” of a Person means a Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the first Person. “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management policies of a Person, whether through the ownership of voting securities, by contract, as trustee or executor, or otherwise. (b)Cause.“Cause” shall mean any one or more of the following: i.engaging in a material dishonest act, including without limitation any material misrepresentation or intentional omission to state a material fact to the Company, WRC or the WRC Board, willful breach of fiduciary duty, misappropriation or fraud against the WRC, the Company or any of their Affiliates (the “Group”); ii.any indictment or similar charge against Executive by a governmental authority alleging the commission of a felony, or a guilty plea or no-contest plea by Executive to a felony; iii.material failure by Executive to follow the Company or WRC’s general policies, reasonable directives or orders applicable to officers of the Company after failing to cure prior similar failures within thirty (30) days of receiving written notice thereof from the WRC Board; iv.intentional destruction or theft of any member of the Group’s property or falsification of documents of any member of the Group; v.a breach by Executive of the provisions of Section 14; or vi.a material breach by Executive of any other provision of this Agreement and the failure by Executive to cure such breach within thirty (30) days of the date on which the Company gives Executive notice thereof. (c)Date of Termination.“Date of Termination” shall mean in the case of Executive’s death, the date of death, in the case of Disability, thirty (30) days after Notice of Termination is given (provided Executive shall not have returned to the full-time performance of his duties during such thirty (30) day period), and 2 in all other cases, the date specified in the Notice of Termination, which shall be at least thirty (30) days after the date of the Notice of Termination, unless the termination is by the Company for Cause or by Executive for Good
